Shulman, Judge.
Appellant was found guilty as charged of committing motor vehicle theft and rape. We affirm.
1. Appellant’s attack of the judgment on the general grounds is not well taken.. The testimony of the prosecutrix concerning the rape, coupled with her identification of the accused as the perpetrator thereof; and evidence of appellant’s incriminatory statement admitting the theft of the keys to the prosecutrix’ car and disclosing the whereabouts of the stolen keys and car, authorized a rational trier of fact to find appellant guilty beyond a reasonable doubt of the offenses as charged. See, e.g., Howington v. State, 121 Ga. App. 715 (1) (175 SE2d 41), as to motor vehicle theft; Gray v. State, 151 Ga. App. 684, (4), as to rape.
2. The trial court did not err in admitting with limiting instructions evidence that the accused had attempted to sexually assault another. Johnson v. State, 242 Ga. 649 (3) (250 SE2d 394); Anderson v. State, 222 Ga. 561 (3) (150 SE2d 638); Thomas v. State, 234 Ga. 635 (1) (217 SE2d 152).

Judgment affirmed.


Deen, C. J., and Carley, J, concur.